332 S.W.3d 302 (2011)
DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee in Trust for the Benefit of the Certificate Holders for Ameriquest Mortgage Securities Trust 2004-R1, Asset-Backed Pass-Through Certificates, Series 2004-R1, Respondent,
v.
Robert E. SUPPENBACH and Idella V. Suppenbach, Appellants.
No. WD 72084.
Missouri Court of Appeals, Western District.
January 25, 2011.
Application for Transfer to Supreme Court Denied March 1, 2011.
Application for Transfer Denied March 29, 2011.
Robert and Idella Suppenbach, Pro Se, Kansas City, MO, for appellant.
Scott D. Mosier, Chesterfield, MO and Benjamin C. Struby, St. Louis, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Eugene and Idella Suppenbach appeal the Jackson County Circuit Court's grant of summary judgment in favor of Deutsche Bank National Trust. Deutsche Bank purchased the Suppenbachs' home at a foreclosure sale, and subsequently filed an unlawful detainer action after the Suppenbachs refused to vacate the property. The Suppenbachs contend that the circuit court erred in granting summary judgment because: Deutsche Bank did not acquire legal title to the property through the foreclosure sale; the grant of summary judgment denied them their right to a jury trial; the summons issued to them was defective; and they had paid the underlying note on the property in full. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).